IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION ONE

In the Matter of the Personal Restraint        No. 75583-8-1
of
LASZLO MOLNAR,                                 UNPUBLISHED OPINION
                                                                                       n    '
                       Petitioner.             FILED: January 22, 2018
                                                                                           rnr-
      SCHINDLER, J.     Laszlo Molnar pleaded guilty to rape in the second degree.           .

Molnar challenges two of the community custody conditions the court imposed.

Because the conditions prohibiting Molnar from possessing, using, accessing, or

viewing sexually explicit material and from entering sex-related businesses are not

crime related, we grant the petition and remand.

       Laszlo Molnar and his spouse owned and operated a 24-hour family care center,

AA Adult Family Home Inc. S.M.'s mother, 83-year-old B.A., lived at the care center.

B.A. suffered from severe dementia and was unable to perform any daily functions on

her own.

      S.M. became concerned "when she noticed B.A. holding onto her hand longer,

and with a stronger grip," when S.M. tried to leave. On November 12, 2014, S.M.

placed a concealed video camera in B.A.'s room.

      The next evening, S.M. visited B.A. and retrieved the memory card from the

video camera. The video showed Molnar sexually assaulting B.A. The video shows
No. 75583-8-1/2

Molnar entering B.A.'s room and helping her sit up in bed. Molnar then pulls down his

sweatpants, exposing his penis. Molnar then puts his penis in B.A.'s mouth.

        S.M. gave the video to the Auburn Police Department. The police arrested

Molnar. On November 14, two detectives from the Auburn Police Department

interviewed Molnar. Molnar denied having sexual contact with B.A. But after the

detectives played the video, Molnar admitted that he placed his penis in B.A.'s mouth

approximately 10 different times.

        The State charged Molnar with rape in the second degree in violation of RCW

9A.44.050(1)(b). The State alleged the victim was particularly vulnerable and that the

offense was a crime of domestic violence. On August 26, 2015, Molnar pleaded guilty

to rape in the second degree. On October 19, the court imposed a standard range

sentence of 102 months to life imprisonment and community custody conditions.

Molnar did not appeal the conviction.

        On July 29, 2016, Molnar timely filed a personal restraint petition arguing his

attorney provided ineffective assistance of counsel and challenging two of the

community custody conditions. The acting chief judge dismissed the claims of

ineffective assistance but referred the challenge to the community custody conditions to

the panel for determination on the merits.1

        Molnar contends the condition prohibiting him from entering sex-related

businesses and the condition prohibiting him from possessing sexually explicit or erotic

materials are not crime related and must be stricken.

         1 Molnar filed a motion for discretionary review of the acting chief judge's ruling dismissing the
claims of ineffective assistance. On September 6, 2017, a commissioner of the Washington Supreme
Court issued a ruling denying review. The commissioner determined Molnar cannot establish that his
attorney's performance prejudiced him and the acting chief judge properly dismissed the claims of
ineffective assistance.

                                                      2
No. 75583-8-1/3

       Condition 9 states:

       Do not enter sex-related businesses, including: x-rated movies, adult
       bookstores, strip clubs, and any location where the primary source of
       business is related to sexually explicit material.

       Condition 10 states:

       Do not possess, use, access or view any sexually explicit material as
       defined by RCW 9.68.130 or erotic materials as defined by RCW 9.68.050
       or any material depicting any person engaged in sexually explicit conduct
       as defined by RCW 9.68A.011(4) unless given prior approval by your
       sexual deviancy provider.

       Under the Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW,the court

may order a defendant to comply with crime-related prohibitions while on community

custody. RCW 9.94A.505(9), .703(3)(f). The SRA defines "crime-related prohibition" as

"an order of a court prohibiting conduct that directly relates to the circumstances of the

crime for which the offender has been convicted." RCW 9.94A.030(10).

       We review the imposition of crime-related prohibitions for an abuse of discretion.

In re Pers. Restraint of Rainey, 168 Wn.2d 367, 374-75, 229 P.3d 686(2010). We will

uphold a community custody condition if the condition is "reasonably crime related."

State v. Warren, 165 Wn.2d 17, 32, 195 P.3d 940(2008).

       The State cites State v. Magana, 197 Wn. App. 189, 389 P.3d 654(2016), to

argue conditions 9 and 10 were properly imposed because Molnar was convicted of a

sex offense. In Magana, Division Three upheld similar conditions. The court held,

"Because Mr. Magana was convicted of a sex offense, conditions regarding access to

X-rated movies, adult book stores, and sexually explicit materials were all crime related

and properly imposed." Magana, 197 Wn. App. at 201.




                                             3
No. 75583-8-1/4

        But in State v. Norris,          Wn. App.         , 404 P.3d 83, 89(2017), we rejected

Mac:Jana to the extent the decision "stands for either a categorical approach or the broad

proposition that a sex offense conviction alone justifies imposition of a crime-related

prohibition." We reiterated that "there must be some evidence supporting a nexus

between the crime and the condition." Norris, 404 P.3d at 89.

        Here, there is no evidence in the record showing a nexus between the crime and

frequenting sex-related businesses or any evidence suggesting that sexually explicit or

erotic materials contributed to Molnar's conviction.2 Therefore, we hold the trial court

must strike conditions 9 and 10.

        We grant the petition and remand to strike conditions 9 and 10.




WE CONCUR:




         2 Because we conclude the condition relating to sexually explicit or erotic materials is not crime
related, we need not address Molnar's argument that this condition is void for vagueness.

                                                     4